 1

 2

 3                           UNITED STATES DISTRICT COURT

 4                                  DISTRICT OF NEVADA
 5
     TROY ANTHONY MORROW,                            Case No. 3:17-cv-00580-MMD-CBC
 6
                                     Petitioner,
 7                                                                  ORDER
     v.
 8
     BRIAN E. WILLIAMS, SR., et al.,
 9

10                                Respondents.

11

12        Respondents filed a motion for extension of time to file a reply in support of their

13 motion to dismiss Troy Anthony Morrow’s pro se 28 U.S.C. § 2254 petition for a writ of

14 habeas corpus (ECF No. 26). The Court finds Respondents have shown good cause to

15 justify granting the motion.

16        It is therefore ordered that Respondents’ motion for extension of time to file a reply

17 in support of the motion to dismiss (ECF No. 26) is granted nunc pro tunc.

18
19        DATED THIS 14th day of March 2019.

20                                                 _________________________________
                                                   MIRANDA M. DU
21
                                                   U.S. DISTRICT COURT JUDGE
22

23

24

25

26
27
